Judgment and order reversed, upon the law, and new trial granted, with costs to abide the event. The testimony of lay witnesses as to acts and declarations of the incompetent should not have been limited for use as a basis of hypothetical questions. These witnesses should have been permitted to state the impression which the acts and declarations testified to made upon them at the time, whether rational or irrational. (Wyse v. Wyse, 155 N. Y. 367.) We are also of opinion that greater latitude should have been allowed defendants to show the condition of the incompetent after his removal to North Carolina. Kelly, P. J., Jaycox, Young and Kapper, JJ., concur; Manning, J., dissents and votes to affirm.